Citation Nr: 1453624	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  10-24 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to September 1969, including in Vietnam, and was awarded, among other medals and commendations, the Combat Infantryman Badge (CIB).

He appealed to the Board of Veterans' Appeals (Board/BVA) from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2014, in support of this claim, the Veteran testified at a videoconference hearing before the undersigned Veteran Law Judge of the Board.  A transcript of the hearing is of record.  

At the outset of the hearing, the Veteran withdrew several other claims he also had appealed - specifically, for an initial rating higher than 20 percent for his service-connected Type II Diabetes Mellitus and for initial ratings higher than 10 percent before February 15, 2013, and higher than 20 percent since, for the associated left and right lower extremity neuropathy.  Thus, those claims are no longer at issue, leaving only the claim concerning his right knee.  38 C.F.R. § 20.204 (2014).

This claim requires further development before being decided on appeal, however, so the Board is remanding it to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran had a VA orthopedic examination concerning this claim in July 2011.  But supplemental medical comment is needed for a variety of reasons, including owing to that examiner's apparent failure to take into account competent lay evidence.  


The Veteran sustained a right knee injury several years before service that necessitated surgery.  He admitted as much when reporting a history of a "trick" or locked knee during his military enlistment examination.  A residual right knee scar also was observed during that examination.  But, otherwise, this knee was problem free (asymptomatic), and his lower extremities in general were assessed as normal.  The Board, therefore, at least preliminarily, finds that he was in sound physical health when entering service, including especially as concerning this knee.

VA law and regulations provide that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2014).

In July 2003, VA's General Counsel issued a precedent opinion holding that, in order to rebut the presumption of soundness in 38 U.S.C.A. § 1111, when a condition is not noted at entrance into service, VA must demonstrate by clear and unmistakable evidence both that the disease or injury in question existed prior to service and that it was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The United States Court of Appeals for the Federal Circuit has adopted the General Counsel's position.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The claimant is not required in this circumstance to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  This holding replaced the previous standard under 38 C.F.R. § 3.304(b), which had required that if a condition was not noted at entry but was shown by clear and unmistakable evidence to have existed prior to entry, the burden then shifted to the claimant to show that the condition increased in severity during service.


Conversely, if a pre-existing disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, only instead a claim for service-connected aggravation of that disability.  And, in that case, 
38 U.S.C.A. § 1153 applies and the burden falls on him, not VA, to establish aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2014). 

The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability). 

If an increase is shown, the presumption of aggravation may be rebutted only by clear and unmistakable evidence that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b). 

Independent medical evidence generally is needed to support a finding that the pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  The presumption of aggravation applies where there was a worsening of the disability in service, regardless of whether the degree of worsening was enough to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).

Thus, supplemental medical comment is needed to assist in determining whether the presumption of soundness is rebutted regarding the status of the Veteran's right knee when entering service.  If so, an opinion on aggravation is additionally needed.  If not, an opinion is alternatively needed regarding whether there is a direct nexus or correlation between his current right knee disability and service.

In making these critical determinations, the examiner is reminded that the Veteran is competent to testify concerning or provide evidence of events in service.  So, to this end, the examiner must pay particular attention to the Veteran's lay account of events that occurred during his combat service in Vietnam.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2014).  According to this statute and regulation, with respect to combat veterans, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.

This statute and regulation, however, only can be used to provide a factual basis upon which a determination can be made that a particular disease or injury was incurred or aggravated in service, not also to link the disability now being claimed to the disease or injury in service.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  See also Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  In other words, 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) do not establish entitlement to service connection for a combat veteran; instead, this statute and regulation help him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Wade v. West, 11 Vet. App. 302, 305 (1998) (holding that "a combat veteran who has successfully established the 
in-service occurrence or aggravation of an injury pursuant to § 1154(b), must still submit sufficient evidence of a causal nexus between that in-service event and his or her current disability").  A veteran must still generally establish the claim by competent medical evidence tending to show a current disability and a nexus between that disability and the events in service, including those that occurred in combat.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).

Accordingly, this claim is REMANDED for the following additional development and consideration:

Schedule another VA orthopedic examination to first identify all current right knee disabilities, such as by specifying their diagnoses.  Next, review the pertinent evidence in the claims file, including a complete copy of this remand, and obtain a history from the Veteran as well regarding his right knee and all prior injuries, symptoms, and consequent impairment - whether prior to, during or since his service.  The examiner is reminded that there is the initial presumption the Veteran's right knee was in sound physical health when he entered service, despite the injury he had sustained to this knee prior to his service.  

Considering this, the examiner is asked to offer an opinion responding to the following:

(A) is there clear and unmistakable evidence the Veteran had a right knee disorder prior to beginning his military service in February 1968?  When making this determination, the examiner should take into account that the Veteran's lower extremities were found to have been normal during his enlistment examination, despite the notation of a right knee scar stemming from the injury he had sustained to this knee years earlier, so prior to his service.


(B) If there nonetheless is clear and unmistakable evidence of a pre-existing right knee disorder, is there also clear and unmistakable evidence this pre-existing disorder was not aggravated during or by his service beyond the condition's natural progression, meaning did not undergo an appreciable increase in the underlying pathology during his service, as opposed to a mere temporary or intermittent flare-up of symptoms?

Regarding this determination, the examiner is asked to consider the STRs as well as the Veteran's lay reports of reinjuring his right knee and experiencing consequent swelling of this knee while in service, including while stationed in Vietnam.

*In support of the claim, the Veteran testified during his hearing that his injury prior to service was in the Fall of 1962 (a football injury), which in turn required surgery in the Spring of 1963.  But he claims there were no further problems or issues with this knee until initially reinjuring it during his boot camp training (he said he limped or could not walk at all), requiring treatment in sick bay then a referral for further evaluation.  After completing basic training, then advanced individual training (AIT) in or about July 1968, problems with this knee began recurring, also later during his time in Vietnam.  He says that, around August to October 1968, his knee became especially symptomatic again and that, by the end of that year, he again could not walk on it so was removed from field duty entirely and placed on an administrative profile (in a supply job) for the remaining 10 or so months of his service.

The Veteran also has submitted two additional lay statements (e-mails) from comrades that served with him in Vietnam attesting that his right knee swelled up during their service there to the point that he could hardly walk on it, requiring treatment with aspirin and an ace bandage and eventual reassignment to a supply job (less physically demanding labor).

(C) If, conversely, the examiner determines that a right knee disorder did not clearly and unmistakably preexist the Veteran's service and/or was not clearly and unmistakably aggravated by his service beyond its natural progression, then an opinion is alternatively needed as to the likelihood (very likely, as likely as not, or unlikely) this claimed condition incepted during his service from February 1968 to September 1969, or, if involving degenerative changes (arthritis), within one year of his discharge from service, so meaning by September 1970, or is otherwise etiologically related or attributable to his service.  Again, the examiner must take into account the Veteran's lay history, as well as the supporting lay statements from his fellow service comrades.

If at all possible, the VA examiner should try and provide definitive comment on these determinative issues of causation and aggravation.  If the examiner cannot provide an opinion without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis of the opinion must be provided or apparent upon a review of the record.  In other words, merely saying he/she cannot comment will not suffice. 

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

